Order entered August 2, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00278-CV

  MOHAMED MOHAMED, INDIVIDUALLY AND ON BEHALF OF A.M., A MINOR,
                           Appellants

                                               V.

    THE BLAZE, INC., GLENN BECK, CENTER FOR SECURITY POLICY, JIM
  HANSON, FOX TELEVISION STATIONS LLC, BEN FERGUSON, BEN SHAPIRO,
                     AND BETH VAN DUYNE, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-12579

                                           ORDER
       We REINSTATE this appeal.

       By order dated June 28, 2017, we abated this case for a hearing to determine the status of

video exhibits that were omitted from the record on appeal. On July 28, 2017, the parties filed a

written stipulation indicating that copies of the missing exhibits had been hand delivered to the

trial court clerk for inclusion in the record. See TEX. R. APP. P. 34.5(e). On July 31, 2017, a

supplemental clerk’s record was filed containing the omitted video exhibits. In the interest of

expediting this accelerated appeal and because we have not received the trial court’s findings, we

VACATE the June 28, 2017 order requiring findings.
We ORDER appellants to filed their brief by August 22, 2017.

                                          /s/    MOLLY FRANCIS
                                                 JUSTICE